By the Court,
Belknap, J.:
The statement on-motion for new trial in this case is accompanied by the certificate of the clerk of the district court to the effect that no amendments were filed. The only question presented upon this appeal is whether this is such an authentication of a statement on motion for new trial as is contemplated by section 197 of the practice act. This section, among other things, provides: “When the state*50ment is agreed to, it shall be accompanied with the certificate, either of the parties themselves, in fact, or their at- . torney, that the same has been agreed upon and is correct. When settled by the judge or referee, it shall be accompanied with his certificate that the same has been allowed by him and is correct. When no amendments have been filed, the statement shall be accompanied with the certificate of the clerk of that fact.”
The evident purpose of the statute in requiring the state- ' ment to be accompanied with one of the certificates mentioned is, that it shall thereby be authenticated. When no amendments are offered, the correctness of the proposed statement is assumed. The fact that no amendments are filed is required to be proven by the certificate of the clerk) and this certificate accompanying the statement authenticates it. (White v. White, 6 Nev. 20; Overman S. M. Co. v. American M. Co., 7 Id. 312.)
The order of the district court granting respondent a new trial is affirmed.